DETAILED ACTION
Claim Status
	Claims 5-9 and 11-20 are cancelled. Claims 1-4 and 10 are pending. Claims 1-4 and 10 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Antonio Galisteo Gonzalez is now the examiner of record.

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claims 1-4 and 10 under 35 U.S.C. 103 as being unpatentable over Joergensen et al. (WO2013/173711), or Hobson et al. (BMC Microbiol., 8:134, 2008), in view of  Pohlmann et al. (Nat. Biotechnol. 24 (10), 1257-1262, 2006) is withdrawn in view of Applicant’s arguments regarding the predictability  of the combination of references.

Double Patenting - maintained
Claims 1-4 and 10 of this application are patentably indistinct from claim 9 of Application No. 16/337,491. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination 
Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered but they are not persuasive. Applicant requests that the rejection be held in abeyance. However, that is not a proper response the outstanding rejection. Accordingly, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636